Title: From George Washington to Edmund Randolph, 29 April 1794
From: Washington, George
To: Randolph, Edmund


          
            Sir,
            Philadelphia 29th April 1794
          
          I have read the draught of yr letter, intended as an answer to the British Minister’s
            reply to Mr Pinckneys Memorial, on the Instructions of the 8th of June 1793. Those of
            the 6th of Novr following stands unconnected with the subject.
          It is essential that all the cited cases should be correct; and that the general
            statement should be placed on incontrovertible ground; otherwise, the argument will
            recoil with redoubled force.
          Close attention being given to these matters—and the ideas expressed without warmth or
            asperity, if upon a revision such should be found to have intermingled, I see no
            objection to the particular answer which is prepared.
          
            Go: Washington
          
         